 



LOAN AGREEMENT
 

THIS LOAN AGREEMENT (this “Agreement”) is made as of the 27th day of April,
2018, by and between CrowdOut Capital, LLC, a Texas limited liability company
(“Lender”), and Sunworks Inc., a Delaware corporation (“Borrower”).

 

RECITALS

 

A. Lender is providing Borrower a term loan in the Term Loan Amount (the “Term
Loan”), which shall be evidenced by the Notes, subject to the terms and
conditions of this Agreement.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, Borrower and Lender agree as follows:

 

ARTICLE 1.
DEFINITIONS

 

1.1 Definition of Certain Terms. As used in this Agreement, the following terms
shall have the meanings set forth below:

 

“Affiliate” of any person or entity shall mean (a) any other person or entity
which, directly or indirectly, controls or is controlled by or is under common
control with such person or entity, (b) any officer or director of such entity
and (c) with respect to Lender, any entity administered or managed by Lender, or
an Affiliate or investment advisor thereof and which is engaged in making,
purchasing, holding or otherwise investing in commercial loans. A person or
entity shall be deemed to be “controlled by” any other person or entity if such
person or entity possesses, directly or indirectly, power to direct or cause the
direction of the management and policies of such person or entity whether by
contract, ownership of voting securities, membership interests or otherwise.

 

“Business Day” shall mean any day other than Saturday or Sunday on which
commercial banking institutions are open for business in Austin, Texas.

 

“Capital Securities” shall mean all shares, interests, participations or other
equivalents (however designated, whether voting or non-voting) of capital,
whether now outstanding or issued or acquired after the date hereof, including
common shares, preferred shares, membership interests in a limited liability
company, limited or general partnership interests in a partnership or any other
equivalent of such ownership interest.

 

“Cargile” shall mean Charles F. Cargile, the current Chief Executive Officer and
a member of the Board of Directors of Borrower.

 

“Change in Control” shall mean (a) the acquisition of beneficial ownership,
directly or indirectly, by any Person or group of Persons acting jointly or
otherwise in concert of capital stock representing more than 50% of the
aggregate ordinary voting power represented by the issued and outstanding
capital stock of Borrower or (b) the acquisition of Control of Borrower by any
Person or group of Persons acting jointly or otherwise in concert; in each case
whether as a result of a tender or exchange offer, open market purchases,
privately negotiated purchases or otherwise. For purposes of this definition,
“Control” means, in respect of a particular Person, the possession, directly or
indirectly, pursuant to a written agreement, of the power to make key decisions
with regard to the management of such Person.

 

   

 

 

“Closing Date” shall mean the date on which this Agreement and all of the other
Loan Documents required to be delivered concurrently with this Agreement shall
have been executed and delivered to Lender, the conditions precedent to the
closing of the Loan shall have been satisfied and the proceeds of the Loan shall
have been disbursed to or for the benefit of Borrower.

 

“Collateral” shall have the meaning set forth in the Security Agreement.

 

“Default Interest Rate” shall mean the lesser of Eighteen Percent (18.0%) per
annum or the Maximum Rate.

 

“Dividend” shall mean a payment made, liability incurred, or other consideration
given by any Person (other than any stock dividend or stock split payable solely
in Capital Securities of that Person) for the purchase, acquisition, redemption
or retirement of any Capital Securities of that entity or as a dividend, return
of capital, or other distribution in respect of that Person’s Capital
Securities.

 

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended, or any successor act or code.

 

“Environmental Laws” shall mean all laws, statutes, ordinances, rules,
regulations, orders, and determinations of any Governmental Authority pertaining
to health, hazardous substances, natural resources, conservation, wildlife,
pollution or the environment.

 

“Event of Default” shall mean any of the events specified in Section 7.1.

 

“GAAP” shall mean generally accepted accounting principles of the United States,
consistently applied, subject to fiscal year-end adjustments with respect to any
interim financial statements or reports.

 

“Governmental Authorities” shall mean, collectively, all Federal, state and
local or regional governmental agencies, boards, tribunals, courts or
instrumentalities having jurisdiction over Borrower or the Property.

 

“Hazardous Materials” shall mean any substance that is defined or listed as a
hazardous, toxic or dangerous substance under any Environmental Law or is
otherwise regulated or prohibited or subject to investigation or remediation
under any Environmental Law because of its hazardous, toxic or dangerous
properties, including (i) any substance that is a “hazardous substance” under
applicable Environmental Law, and (ii) asbestos, petroleum, petroleum products
and polychlorinated biphenyls.

 

 2 

 

 

“Head Office” shall mean Lender’s headquarters, located at 1010 Land Creek Cove,
Suite 150, Austin, Texas 78746, or such other location as Lender may designate
by providing Borrower with not less than ten (10) days’ prior written notice.

 

“Insurance Policies” shall mean the following insurance policies, in each case
acceptable to Lender:

 

(a) Commercial General Liability Insurance for owners, including blanket
contractual liability, products and completed operations, personal injury
(including employees), independent contractors, explosion, collapse and
underground hazards for bodily injury and property damage the aggregate as set
forth on Schedule 1.1;

 

(b) Workers’ Compensation Insurance for statutory limits;

 

(c) Property insurance in the amount of the replacement value of the Equipment
(as defined in the Security Agreement);

 

(d) Such other insurance as is required by any other Loan Document or as Lender
may otherwise reasonably require.

 

All Insurance Policies shall be “occurrence” based policies, issued on forms, by
companies and in amounts satisfactory to Lender. The Lender hereby agrees that
the current Insurance Policies in place and the current coverage amounts are
satisfactory to the Lender. All insurance policies shall contain loss-payable
clauses in favor of Lender and its successors and assigns, as loss payee under a
Lender’s loss payable endorsement or mortgagee, as applicable, together with a
non-contributing mortgagee clause acceptable to Lender. All policies of
liability insurance shall name Lender and its successors and assigns as
additional insureds. All insurance policies and certificates of insurance
provided to Lender shall require (30) days’ prior written notice of cancellation
or material diminution in coverage. All insurance policies shall be issued by
insurers acceptable to Lender. Borrower may satisfy the insurance requirements
of this Agreement and the other Loan Documents by using “blanket” policies which
cover the property (or the other risks required to be insured hereby or thereby)
and other properties or risks of Borrower, provided that any such blanket policy
shall comply with the specific requirements set forth herein or therein.

 

“Legal Requirements” shall mean all applicable laws, rules, regulations,
ordinances, judgments, orders, decrees, injunctions, arbitral awards, permits,
licenses, authorizations, directions and requirements of all Governmental
Authorities, including but not limited to the United States Foreign Corrupt
Practices Act.

 

“LIBOR-Based Rate” shall mean a fluctuating interest rate per annum as shall be
in effect from time to time equal to the LIBOR Rate of Interest, plus Nine
Hundred Fifty (950) basis points; provided, however, that in no event shall the
LIBOR-Based Rate be greater than the Maximum Rate.

 

 3 

 

 

“LIBOR Rate of Interest” shall mean, for any day, the one-month fluctuating rate
(expressed as a percentage per annum and adjusted as described in the last
sentence of this definition of LIBOR Rate of Interest) calculated on a Three
Hundred Sixty (360) day calendar year for deposits in United States Dollars as
calculated by Intercontinental Exchange (ICE) Benchmark Administration Limited
(“ICE”) (or any successor thereto) as of 11:00 a.m., Austin, Texas time, three
(3) Business Days prior to such date with a term of one (1) month commencing
that day. If such rate shall cease to be calculated by ICE (or any successor
thereto) or if Lender determines in good faith that the rate calculated by ICE
no longer accurately reflects the rate available to Lender in the London
interbank market, the LIBOR Rate of Interest shall be determined by Lender to be
the offered rate as announced by a recognized commercial service as representing
the average LIBOR rate for deposits in United States Dollars (for delivery on
such day) as of 11:00 a.m., Austin, Texas time, three (3) Business Days prior to
such date with a term of one (1) month commencing that day. If the rates
referenced in the two preceding sentences are not available, LIBOR will be
determined by a reasonable alternate method mutually agreed to by Lender and
Borrower and if Lender and Borrower cannot so agree, Lender and Borrower shall
mutually designate an independent third party to select such reasonable
alternative method, with Lender and Borrower hereby agreeing to accept such
selection by such independent third party. Notwithstanding the foregoing, in no
event shall the LIBOR Rate of Interest be less than one and half percent (1.5%)
per annum.

 

“Loan” shall mean the Term Loan.

 

“Loan Documents” shall mean, collectively, this Agreement, the Notes, the
Security Agreement, the Subordination Agreement, any swap agreements, derivative
agreements, interest rate protection agreements or similar agreements entered
into by Borrower with Lender or any Affiliate of Lender, and any other document,
instrument or agreement evidencing or securing the Loan, together with any and
all modifications and amendments to any of the foregoing.

 

“Material Adverse Effect” shall mean a material adverse effect on (i) the
business, property or condition (financial or otherwise) of Borrower taken as a
whole; (ii) Borrower’s ability to perform its obligations hereunder or any other
Loan Document to which it is a party, or (iii) the validity or enforceability of
this Agreement or any other Loan Document. Notwithstanding the foregoing, a
Material Adverse Effect shall exclude any effect arising from or relating to (i)
any action taken by Borrower at the request of Lender, (ii) interest rates, the
U.S. or global economy in general, U.S. or global securities markets in general,
or acts of war (whether or not declared) or terrorism, except to the extent any
of the foregoing has a disproportionate negative impact on Borrower, as compared
to other companies similarly situated to Borrower, (iii) changes in any Legal
Requirements, except to the extent such changes have a disproportionate negative
impact on Borrower, as compared to other companies similarly situated to
Borrower, (iv) actions taken or omitted to be taken pursuant to the terms of
this Agreement, or (v) any matter appropriately set forth in the Schedules.

 

“Maturity Date” shall mean June 30, 2020.

 

 4 

 

 

“Maximum Rate” shall mean the maximum non-usurious rate of interest permitted
for that day by whichever of applicable federal or Texas (or any jurisdiction
whose usury laws are deemed to apply to the Loan or any documents executed in
connection therewith despite the intention and desire of the parties to apply
the usury laws of the State of Texas) laws permit the higher interest rate,
stated as a rate per annum. On each day, if any, that the Texas Finance Code
establishes the Maximum Rate, the Maximum Rate shall be the “weekly ceiling” (as
defined in Section 303 of the Texas Finance Code) for that day. Lender may from
time to time, as to current and future balances, implement any other ceiling
under the Texas Finance Code by notice to Borrower, if and to the extent
permitted by the Texas Finance Code. Without notice to Borrower or any other
Person, the Maximum Rate shall automatically fluctuate upward and downward as
and in the amount by which such maximum nonusurious rate of interest permitted
by applicable law fluctuates. If no maximum nonusurious rate is established by
applicable law, then the term “Maximum Rate” shall mean a rate of interest equal
to Eighteen Percent (18.0%) per annum.

 

“Notes” shall mean the Senior Note and the Subordinated Note.

 

“Obligations” shall mean, collectively, Borrower’s obligations for the payment
of all sums advanced or to be advanced hereunder, together with interest on the
outstanding principal balance of such sums and with any and all other sums
payable by Borrower to Lender pursuant to this Agreement, the Notes or any other
Loan Document, and payment and performance of all of the warranties,
representations, covenants and agreements to be paid, fulfilled, observed and
performed by Borrower under each Loan Document to which Borrower is a party.

 

“PBGC” shall mean the Pension Benefit Guaranty Corporation, or any successor
thereto.

 

“Person” shall mean an individual, partnership, corporation, limited liability
company, trust, unincorporated association, or other entity or association.

 

“Permitted Liens” shall mean with respect to any Person:

 

  (a) liens for taxes or assessments or governmental charges or levies not yet
due or delinquent, or which can thereafter be paid without penalty, or which are
being contested in good faith by proceedings diligently pursued;         (b)
carriers’, repairmens’, mechanics’, workers’, materialmen’s, sureties, or other
like liens arising in the ordinary course of business with respect to
obligations which are not due or which are contested in good faith by
proceedings diligently pursued;         (c) liens placed upon fixed assets
hereafter acquired to secure a portion of the purchase price thereof, provided
that (i) any such lien shall not encumber any other property of Borrower and
(ii) the aggregate amount of indebtedness secured by such Liens incurred as a
result of such purchases during any fiscal year shall not exceed One Hundred
Fifty Thousand Dollars ($150,000.00); and

 

 5 

 

 

  (d) any other lien, encumbrance or charge acceptable to and approved in
writing by Lender, including those liens listed on Schedule 1.1 attached to.

 

“Regulatory Change” shall mean any change, effective after the date of closing
the Loan, in United States Federal or state laws or regulations (including
Regulation D and capital adequacy regulations) or foreign laws or regulations or
the adoption or making after such date of any interpretations, directives or
requests applying to a class of banks which includes Lender, under any United
States Federal or state or foreign laws or regulations (whether or not having
the force of law) by any court or governmental or monetary authority charged
with the interpretation or administration thereof.

 

“Security Agreement” shall mean that certain Security Agreement executed by
Borrower in favor of Lender pledging and granting a first priority lien on the
Collateral, as defined therein, which represent all the assets of Borrower,
except for those encumbered by Permitted Liens, collateralizing repayment of the
Senior Note.

 

“Senior Note” shall mean that certain promissory note in the amount of Three
Million Dollars ($3,000,000.00) executed by Borrower and payable to Lender to
evidence the Term Loan, together with any and all modifications and amendments
thereto and any note issued in substitution or replacement therefore.

 

“Short” means Kirk Short, the President of the Commercial Solar Division of the
Borrower.

 

“Subordinated Note” shall mean that certain promissory note in the amount of
Seven Hundred Fifty Thousand Dollars ($750,000.00) executed by Borrower and
payable to Lender to evidence the Term Loan, together with any and all
modifications and amendments thereto and any note issued in substitution or
replacement therefore.

 

“Subordination Agreement” shall mean that certain Subordination Agreement
executed by Borrower and Lender which prioritizes payment of the Senior Note
ahead of payment of the Junior Note.

 

“Subsidiary(ies)” shall mean, in respect of any Person, any corporation,
association, joint stock company, limited liability company, partnership
(whether general, limited or both), or business trust (in any case, whether now
existing or hereafter organized or acquired), of which more than fifty percent
(50%) of the outstanding voting Capital Securities or other ownership interest
is owned either directly or indirectly by such Person and/or one or more of its
Subsidiaries, or the management of which is otherwise controlled either directly
or indirectly by such Person and/or one or more of its Subsidiaries. Unless
otherwise specified to the contrary herein or the context otherwise expressly
requires, the term Subsidiary(ies) shall refer to the Subsidiary(ies) of
Borrower.

 

“Term Loan Amount” shall mean the loan in the aggregate principal amount of
$3,750,000.00 as evidenced by the Notes.

 

“UCC” shall mean the Uniform Commercial Code in effect in the State of Delaware
from time to time.

 

 6 

 







 

1.2 Accounting Terms. Any accounting terms used in this Agreement which are not
specifically defined herein shall have the meanings customarily given them in
accordance with GAAP. Calculations and determinations of financial and
accounting terms used and not otherwise specifically defined hereunder and the
preparation of financial statements to be furnished to Lender pursuant hereto
shall be made and prepared, both as to classification of items and as to amount,
in accordance with sound accounting practices and GAAP as in effect on the date
of this Agreement.

 

1.3 Other Terms Defined in UCC. All other capitalized words and phrases used in
this Agreement and not otherwise specifically defined in this Agreement shall
have the respective meanings assigned to such terms in the UCC, to the extent
the same are used or defined in the UCC.

 

ARTICLE 2.
THE TERM LOAN

 

2.1 Term Loan. Lender agrees to loan to Borrower and Borrower agrees to borrow,
on the date of execution of this Agreement, a sum equal to the Term Loan Amount.
At the time of borrowing, Borrower agrees to execute the Notes. The Loan shall
be subject to the terms and conditions of this Agreement, the Security
Agreement, the Notes and the Subordination Agreement.

 

2.2 Interest Rate. The outstanding principal balance of the Loan shall bear
interest at the LIBOR-Based Rate, and interest shall be computed, assessed and
payable as set forth below.

 

2.3 Payment of the Term Loan. Subject to the remainder of this Article 2, the
Loan shall be repaid in monthly installments on the first day of each calendar
month (“Installment Payments”) as follows:

 

(a) During the period beginning on the first month after the Closing Date and
continuing until the last month preceding the Maturity Date, the Installment
Payments shall be equal to the amount of accrued interest on the outstanding
Term Loan Amount calculated at the LIBOR-Based Rate.

 

(b) On the Maturity Date, the entire outstanding Term Loan Amount, plus all
accrued interest on the outstanding Term Loan Amount calculated at the
LIBOR-Based Rate shall be paid.

 

2.4 Calculation of LIBOR-Based Rate. On the date which is three (3) Business
Days prior to the date each Installment Payment is due pursuant to the Loan (the
“Calculation Date”), Lender will deliver to Borrower a billing statement setting
forth the LIBOR Rate of Interest on such Calculation Date (“Current LIBOR Rate
of Interest”). Such Current LIBOR Rate of Interest shall be used to determine
the amount of the applicable Installment Payment due three (3) Business Days
after the Calculation Date.

 

2.5 Default Interest Rate. Interest on overdue payments and interest accruing
during an Event of Default shall accrue and bear interest at the Default
Interest Rate.

 

 7 

 

 

2.6 Prepayment; Exit Fee.

 

(a) Borrower may not prepay the Loan within one (1) year of the Closing Date.
Beginning one (1) year following the Closing Date, Borrower may prepay the Loan
in whole and not in part, provided, however, that in the event Borrower prepays
the Loan, refinances the Loan, or otherwise when the Loan is paid in full prior
to the Maturity Date, Borrower shall pay the sum of (i) Three Hundred
Seventy-Five Thousand Dollars ($375,000.00) if the Loan is prepaid on or prior
to March 31, 2020 or (ii) Four Hundred Thirty-Five Thousand Dollars
($435,000.00) if the Loan is prepaid after March 31, 2020 but prior to the
Maturity Date (such amount, the “Exit Fee”) in addition to all amounts of
principal and accrued interest due and owing on the Loan, with such Exit Fee
being payable to the holders of the Senior Note and not to the holders of the
Subordinated Note. All payments shall first be applied to all accrued and unpaid
interest, with the remainder, if any, applied to unpaid principal.

 

(b) The Exit Fee shall be deemed consideration for Borrower’s right to prepay
the Loan and shall not be deemed interest payable hereunder; provided however,
in the event any court of applicable jurisdiction determines that the
application of the Exit Fee would cause the effective rate of interest on the
Loan to be greater than the Maximum Rate, such Exit Fee shall be reduced such
that the effective rate of interest on the Loan is equal to the Maximum Rate.

 

(c) Borrower at any time may request from Lender to prepay the Loan in part, and
may only do so with Lender’s consent, which consent can be denied in Lender’s
sole discretion, and pursuant to terms mutually agreed between Borrower and
Lender. Any such prepayments shall first be applied to all accrued and unpaid
interest, with the remainder, if any, applied to unpaid principal.

 

2.7 Closing Fee. Borrower shall pay to Lender a non-refundable fully earned
closing fee in the amount of Ninety-Three Thousand Seven Hundred Fifty Dollars
($93,750.00) on the Closing Date (“Closing Fee”).

 

2.8 Payments to Lender. All amounts payable hereunder by Borrower to Lender
shall be paid pursuant to the wire transfer instructions set forth in Schedule
2.8 hereto unless otherwise designated by Lender to Borrower in writing.

 

2.9 Fees and Prepaid Charges Fully Earned. Borrower agrees that the Closing Fee
and any and all other loan fees payable hereunder as of the Closing Date are
earned fully as of the date of the Loan and will not be subject to refund,
except as required by law.

 

2.10 Use of Proceeds: The proceeds of the Term Loan may be used by Borrower only
in the ordinary course of its business. The proceeds of the Term Loan may not be
used for personal, family or household purposes.

 

 8 

 

 

ARTICLE 3.
ADDITIONAL COSTS; INDEMNIFICATION

 

3.1 Additional Costs; Regulatory Change.

 

(a) Notwithstanding any conflicting provision of this Agreement to the contrary,
if any applicable law or regulation shall (i) subject Lender to any tax, levy,
impost, duty, charge, fee, deduction or withholding of any nature with respect
to the Loan, this Agreement, any of the Notes, or any other Loan Document or the
payment by Borrower of any amounts payable to Lender with respect to the Loan,
this Agreement, any of the Notes, or any other Loan Document; or (ii) materially
change the basis of taxation of payments to Lender of the principal of or the
interest on any Note or any other amounts payable to Lender under this Agreement
or any other Loan Document; or (iii) impose on Lender any other condition or
requirement with respect to this Agreement, any of the Notes or any other Loan
Document, and if the result of any of the foregoing is (A) to increase the cost
to Lender of making, funding or maintaining all or any part of the principal of
any of the Loan, or (B) to reduce the amount of principal, interest or any other
sum payable by Borrower to Lender under this Agreement, any Note or any other
Loan Document, or (C) to require Lender to make (or Borrower to withhold) any
payment or to forego any interest or other sum payable by Borrower to Lender
under this Agreement, any Note or any other Loan Document, the amount of which
payment or foregone interest or other sum is measured by or calculated by
reference to the gross amount of any sum receivable or deemed received by Lender
from Borrower under this Agreement, any Note or any other Loan Document, then,
and in each such case, Borrower will pay to Lender, within ten (10) days of
written notice, such additional amounts as will (upon the mutual agreement of
Lender and Borrower) be sufficient to compensate Lender for such additional
cost, withholding reduction, payment or foregone interest or other sum. Anything
in this paragraph to the contrary notwithstanding, the foregoing provisions of
this paragraph shall not apply in the case of any additional cost, reduction,
payment or foregone interest or other sum resulting solely from or arising
solely as a consequence of any taxes charged upon or by reference to the overall
net income, profits or gains of Lender.

 

(b) If any present or future applicable law shall make it unlawful for Borrower
to perform any of its agreements or obligations under this Agreement, any Note
or any other Loan Document, and Lender shall reasonably determine (which
determination shall be conclusive and binding on Borrower) that as a consequence
of the effect or operation (whether direct or indirect) of any such applicable
law, any of the rights, remedies, powers or privileges of Lender under or in
respect of this Agreement, any of the Notes or any other Loan Document shall be
or become invalid, unenforceable, or materially restricted then Lender may, by
giving notice to Borrower, declare all of the Obligations, including without
limitation the entire unpaid principal of the Notes, all of the unpaid interest
accrued on the Notes and any and all other sums due and payable by Borrower to
Lender under this Agreement, the Notes and any other Loan Document, to be
immediately due and payable, and, thereupon, such Obligations shall (if not
already due and payable) forthwith become and be due and payable without further
notice or other formalities of any kind, all of which are hereby expressly
waived.

 

 9 

 

 

3.2 Indemnification for Losses. Without derogating from any of the other
provisions of this Agreement or any other Loan Document, Borrower hereby
absolutely and unconditionally agrees to indemnify Lender, upon demand at any
time and as often as the occasion therefor may require, against any and all
claims, demands, suits, actions, damages, losses, costs, expenses and all other
liabilities whatsoever which Lender or any of its directors, managers, or
officers may sustain or incur as a consequence of (a) any failure by Borrower to
pay any amount payable under this Agreement, any Note or any other Loan Document
as and when such amount shall first have become due and payable (giving effect,
however, to expiration of the period of grace (if any) applicable thereto), or
(b) the acceleration of the maturity of any of the Obligations, or (c) any
failure by Borrower to perform or comply with any of the terms and provisions of
this Agreement, any Note or any other Loan Document to which Borrower are a
party. Such claims, demands, suits, actions, damages, losses, costs or expenses
shall include, without limitation (a) any costs incurred by Lender in carrying
funds to cover any overdue principal, overdue interest or any other overdue sums
payable by Borrower under this Agreement, any Note, or any other Loan Document;
(b) any interest payable by Lender to the lenders of the funds borrowed by
Lender in order to carry the funds referred to in clause (a) of this Section;
and (c) any losses (but excluding losses of anticipated profit) incurred or
sustained by Lender in liquidating or re-employing funds acquired from third
parties to make, fund or maintain all or any part of the Loan.

 

3.3 Statements by Lender. A statement signed by an officer of Lender setting
forth any additional amount required to be paid by Borrower under Sections 3.1
or 3.2 of this Agreement together with third party documentation evidencing such
amounts, shall be submitted by Lender to Borrower in connection with each demand
made at any time by Lender under either such Section. A claim by Lender for all
or any part of any additional amounts required to be paid by Borrower under such
Sections may be made before or after any payment to which such claim relates.
Each such statement shall, in the absence of manifest error, constitute
conclusive evidence of the additional amount required to be paid to Lender.

 

ARTICLE 4.
CONDITIONS PRECEDENT

 

4.1 General. Lender shall not be required to consummate the transactions
contemplated by this Agreement or to disburse the proceeds of any of the Loan
unless the conditions set forth in this Article 4 shall have been completed to
Lender’s satisfaction.

 

(a) Borrower shall have executed the Loan Documents and shall have delivered the
same to Lender. All of the Loan Documents shall be in full force and effect.

 

(b) Borrower shall have provided Lender with a certificate from a duly
authorized representative of Borrower: (i) attaching true and complete copies of
Borrower’s Certificate of Incorporation and Bylaws, and certifying that the same
are in full force and effect and unmodified; (ii) attaching a resolution
authorizing Borrower’s execution and delivery of this Agreement and the other
Loan Documents to which Borrower is a party and its performance of its
obligations under this Agreement and the other Loan Documents, and confirming
that such resolution is in full force and effect; and (iii) identifying the
officers, members or managers of Borrower who are authorized to execute and
deliver this Agreement for and on behalf of Borrower, and providing specimen
signatures for such officers;

 

 10 

 

 

(c) Borrower shall have provided Lender with a certificate of its existence and
good standing;

 

(d) Borrower shall have appointed Joshua E. Schechter or such other person as
may be designated by Lender from time to time (“Lender’s Designee”) to its Board
of Directors;

 

(e) Reserved;

 

(f) Reserved;

 

(g) Short and Borrower will have commenced to convert all 1,506,024 shares of
Short’s Series B Preferred Stock of Borrower into 1,506,024 shares of Common
Stock of Borrower and provide written evidence thereof to Lender. Within ten
(10) days of the Closing Date, Borrower will provide satisfactory evidence
thereof to Lender. Furthermore, on or before the Closing Date, Borrower will not
have sold, repurchased or granted a security interest in or otherwise
transferred or encumbered any of its Preferred Stock.

 

(h) Borrower shall have paid the Closing Fee of Ninety-Three Thousand Seven
Hundred Fifty Dollars ($93,750.00) to Lender and all costs and expenses of
Lender in connection with this Agreement or the closing of the transactions
contemplated hereby including, without limitation, reasonable attorney’s fees,
with such cost and expenses not to exceed Thirty-Five Thousand Dollars
($35,000.00); and

 

(i) UCC-3 lien releases set forth on the attached Schedule 4.1(i) with respect
to the Collateral as required by Lender have been obtained on all of the
Collateral.

 

(j) Landlord Waiver in a form acceptable to Lender from the landlord of the
property leased by Borrower located at 15 Pepsi Way, Durham, California.

 

(k) Evidence of Borrower’s termination of the credit card agreement between
Wells Fargo Bank and Borrower.

 

4.2 Conditions for the Benefit of Lender. All of the foregoing conditions are
imposed for the benefit of Lender. No party other than Lender shall have
standing to require the satisfaction of any such conditions, and no party shall
be entitled to assume that Lender would refuse to make advances of Loan proceeds
if any one or more of such conditions were to remain unfulfilled. No party other
than Lender shall be or be deemed to be the beneficiary of any such conditions;
any one or more, or all, of such conditions may be waived if Lender shall deem
it advisable to do so.

 

ARTICLE 5.
GENERAL REPRESENTATIONS AND WARRANTIES

 

Borrower represents and warrants to Lender, and such representations and
warranties shall be deemed to be continuing representations and warranties
during the entire life of this Agreement, and thereafter, so long as any
Obligations remain unpaid and outstanding:

 

 11 

 

 

5.1 Organization and Existence.

 

(a) Borrower (i) is duly organized, validly existing and in good standing as a
corporation under the laws of the State of Delaware; (ii) has all necessary
power and authority and full legal right to own its property and to carry on its
businesses; and (iii) has all necessary power and authority, and full legal
right, to enter into this Agreement and each of the other Loan Documents to
which it is a party, and to perform, observe and comply with all of its
agreements and obligations under this Agreement and the other Loan Documents.

 

(b) Borrower has provided Lender with true, correct and complete copies of its
Certificate of Incorporation and Bylaws and all of the exhibits thereto
(collectively, “Borrower’s Organizational Documents”). All of Borrower’s
Organizational Documents are unmodified and in full force and effect.

 

5.2 Due Authorization.

 

(a) The execution and delivery by Borrower of this Agreement and the other Loan
Documents to which Borrower is a party, the performance by Borrower of all of
its agreements and obligations under such documents and the making of the
borrowings contemplated by this Agreement have been duly authorized by all
necessary action on the part of Borrower and do not and will not (i) contravene
any provision of Borrower’s Organizational Documents; (ii) except those in which
consent has been procured, conflict with, or result in a breach of the terms,
conditions or provisions of, or constitute a default under, or result in the
creation of any lien (other than those in favor of Lender pursuant to the Loan
Documents) upon any of its property under any agreement, indenture, mortgage or
other instrument to which Borrower is a party or by which Borrower is bound or
affected; (iii) violate or contravene any provision of any law, rule or
regulation (including, without limitation, the Regulations of the Board of
Governors of the Federal Reserve System) or any order, ruling or interpretation
thereunder or any decree, order or judgment of any court or governmental or
regulatory authority, bureau, agency or official binding on Borrower; or (iv)
except for those that have been procured, require any waivers, consents or
approvals by any of the creditors or trustees for creditors of Borrower.

 

(b) Except as to matters which Borrower has procured, obtained or performed
prior to or concurrently with its execution and delivery of this Agreement, no
approval, consent, order, authorization or license by, or giving notice to, or
taking any other action with respect to, any governmental or regulatory
authority or agency is required under any provision of any applicable law:

 

(i) for Borrower’s execution and delivery of this Agreement and the other Loan
Documents to which it is a party or Borrower’s performance of its obligations
under this Agreement and the other Loan Documents and the borrowings
contemplated by this Agreement; or

 

(ii) for the continuing legality, validity, binding effect, enforceability or
admissibility in evidence of this Agreement and the other Loan Documents.

 

 12 

 

 

5.3 General. To the knowledge of Borrower, there are no actions, suits or
proceedings pending, threatened against Borrower or any Subsidiary which could,
if determined adversely to Borrower or such Subsidiary, reasonably be expected
to have a Material Adverse Effect upon Borrower or such Subsidiary.

 

5.4 Loan Documents. On or before the Closing Date, Borrower will have duly
executed and delivered each of the Loan Documents to which it is a party and
each such Loan Document will be in full force and effect. Each Loan Document to
which Borrower is a party shall constitute the legal, valid and binding
obligation of Borrower, enforceable against Borrower in accordance with its
terms (except as such enforceability may be limited by bankruptcy, insolvency or
similar laws generally affecting the enforcement of creditor’s rights).

 

5.5 No Default. To the knowledge of Borrower, no event has occurred and is
continuing, and no condition exists, which constitutes (or would, with the
provision of notice or the passage of time, or both, constitute) an Event of
Default. Borrower has no right to rescind, cancel or terminate this Agreement or
any other Loan Document.

 

5.6 Financial Statements. Except for the absence of footnotes in monthly
unaudited financial statements, all of the financial statements of Borrower and
each Subsidiary delivered to Lender in connection with the transactions
contemplated by this Agreement have been prepared in accordance with GAAP, and
fairly present in all material respects the financial condition of Borrower and
such Subsidiary as of the dates on which the same were prepared. There are no
material liabilities or obligations, secured or unsecured (whether accrued,
absolute or actual, contingent or otherwise), not reflected in such financial
statements, which, in accordance with GAAP, should have been reflected therein.
From the date of the most recent financial statements provided to Lender until
the date hereof, there has been no materially adverse change in the financial
condition of Borrower or any Subsidiary.

 

5.7 Tax Returns. Except as set forth on Schedule 5.7, Borrower and each
Subsidiary has filed all federal, state and other tax returns required to be
filed in respect of all taxing periods prior to the date of this Agreement (or
has been granted extensions with respect to same), and has paid or made
reasonable provision, in accordance with applicable laws for the payment of all
taxes (if any) which have or may become due and payable pursuant to any such
returns (or pursuant to any matters raised by audits). Except as set forth on
Schedule 5.7, each of Borrower and each Subsidiary has paid or caused to be paid
all real and personal property taxes and assessments and other governmental
charges lawfully levied or imposed on or against Borrower or such Subsidiary or
its property (other than those presently payable without payment of interest or
penalty and those which are subject to contests initiated in good faith and
diligently prosecuted and as to which adequate reserves have been provided).

 

5.8 Solvency. Borrower does not intend to, and does not believe that it will,
incur debts beyond its ability to pay as they mature, taking into account the
timing of and amounts of cash to be received by it and the timing of the amounts
of cash to be payable on or in respect of its indebtedness. After giving effect
to the closing of the transactions contemplated by this Agreement and the
disbursement of the proceeds of the Loan, shall be solvent.

 

 13 

 

 

5.9 Business Loan. The Loan is intended solely for business purposes, and no
proceeds of the Loan shall be used for personal, family or household purposes.

 

5.10 Locations. Schedule 5.10 sets forth all locations (whether owned or leased)
at which Borrower conducts business or at which Borrower’s assets are located
(the “Locations”).

 

5.11 Subsidiaries. Except as listed on Schedule 5.11, Borrower has no
Subsidiaries.

 

5.12 Encumbrances. To the knowledge of Borrower after due inquiry, there are no
security interests in, or liens, mortgages, or other encumbrances on the
Collateral, except Permitted Liens set forth in Schedule 1.1.

 

5.13 Environmental. Neither Borrower nor any Subsidiary has used Hazardous
Materials on, in, under or otherwise affecting any real or personal property now
or at any time owned, occupied or operated by Borrower or such Subsidiary or
upon which Borrower or such Subsidiary has a place of business (collectively and
severally the “Property”) in any manner which violates any Environmental Law(s),
to the extent that any such violation could reasonably be expected to result in
a Material Adverse Effect; and, to the best of Borrower’s knowledge, no prior
owner, occupant or operator of any of the Property, or any current or prior
owner, occupant or operator thereof, has used any Hazardous Materials on or
affecting the Property in any manner which violates any Environmental Law(s), to
the extent that any such violation could reasonably be expected to result in a
Material Adverse Effect. Neither Borrower nor any Subsidiary has ever received
any notice of any violation of any Environmental Law(s), and to the best of
Borrower’s knowledge, there have been no actions commenced or threatened by any
party against Borrower or any Subsidiary or any of the Property for
non-compliance with any Environmental Law(s), which, in any case, could
reasonably be expected to result in a Material Adverse Effect.

 

5.14 Property Taxes. Except as otherwise provided herein, there are no property
taxes due with respect to the Collateral until the 2019 calendar year.

 

5.15 Names; Assumed Names. The name and jurisdiction of formation of Borrower
and each Subsidiary is exactly as set forth in this Agreement. Within the past
five (5) years, except as set forth on Schedule 5.15, Borrower and each
Subsidiary have not conducted their business under any corporate, trade, assumed
or fictitious name, and following the date hereof Borrower and each Subsidiary
will not conduct their business under any other corporate, trade, assumed or
fictitious name without thirty (30) days prior written notice to Lender, and
execution and delivery of such additional documents as Lender may request.

 

5.16 Litigation. Except as set forth on Schedule 5.16, there is no action, suit
or proceeding pending, or to the knowledge of Borrower threatened, against any
Borrower or any Subsidiary, or before any court, governmental department,
administrative agency or instrumentality which, if such action, suit or
proceeding were adversely determined, (i) would subject Borrower or any
Subsidiary to any liability not fully covered by insurance, or (ii) would
reasonably be expected to result in a Material Adverse Effect on the financial
position or the results of operations of Borrower, any Subsidiary or their
business or their ability to perform their obligations under this Agreement, the
Notes or any Loan Document to which they are a party.

 

 14 

 

 

ARTICLE 6.
COVENANTS OF BORROWER

 

Borrower covenants with and warrants to Lender that until all of the Obligations
are paid and satisfied in full, Borrower shall comply with, observe, perform or
fulfill, and shall cause each Subsidiary to comply with, observe, perform or
fulfill, all of the covenants set forth in this Article 6, unless Lender shall
have otherwise consented in writing.

 

6.1 Financial Statements and Reports.

 

(a) Borrower and each Subsidiary shall keep complete and accurate books and
records, in accordance with GAAP, consistently applied at all times during the
pendency of the Loan, and shall permit Lender and its representatives, upon
reasonable prior notice, to examine and make copies of the same at any
reasonable time

 

(b) Within one hundred eighty (180) days after the end of each fiscal year,
Borrower and each Subsidiary shall furnish to Lender its annual audited
financial statements, including a balance sheet as of the last day of such
fiscal year and the related profit and loss and cash flow statements for such
year, in a form acceptable to Lender. The foregoing financial statements shall
be audited by the Company’s then current independent certified public
accountants in accordance with GAAP, consistently applied.

 

(c) Borrower shall, within five (5) days after the filing thereof, furnish to
Lender a copy of Borrower’s Federal income tax returns.

 

(d) Borrower shall furnish to Lender a copy of each Subsidiary’s annual Federal
income tax return (including all supporting schedules) within five (5) days
after the filing thereof.

 

(e) Borrower will furnish and cause each of its Subsidiaries to furnish such
other information regarding its financial matters as Lender may reasonably
request promptly after Lender’s request therefor.

 

(f) Borrower shall maintain compliance with the requirements of the Securities &
Exchange Commission, NASDAQ and all other regulatory agencies that govern the
financial instruments and securities of Borrower.

 

6.2 Insurance. Borrower shall maintain insurance coverage pursuant to the
Insurance Policies or any new policies contracted by Borrower which contain
substantially the same coverage as the Insurance Policies.

 

6.3 Borrower’s Existence. Borrower shall, and cause each of its Subsidiaries to,
preserve and maintain its existence and all of its rights, franchises and
privileges, except for the disposition or dissolution of any Special Purpose
Vehicles formed for the development of project based business.

 

 15 

 

 

6.4 Compliance with Legal Requirements. Borrower shall, and shall cause each of
its Subsidiaries to, comply in all material respects with all applicable Legal
Requirements, and will promptly notify Lender in the event that Borrower or any
of its Subsidiaries receives any notice, claim or demand from any Governmental
Authority asserting the violation of any applicable Legal Requirement which
could reasonably be expected to have a Material Adverse Effect upon Borrower or
any of its Subsidiaries. Borrower or its Subsidiaries may contest the propriety
or the applicability of any Legal Requirement, provided (a) that Borrower shall
provide Lender with written notice of such contest; (b) that there shall then be
no uncured Event of Default; (c) that such contest shall be initiated in good
faith in accordance with the appropriate legal or administrative procedure
therefor and diligently prosecuted to a timely completion; (d) that such contest
shall not, in Lender’s judgment, jeopardize the security for the Loan or any
portion of Borrower’s assets to imminent risk of loss or forfeiture; and (e)
Borrower shall indemnify Lender from and against any and all liability, loss,
cost, damage and expense which may be incurred by or asserted against any such
party in connection with or arising from such contest.

 

6.5 Notice of Litigation. Borrower shall, and shall cause each of its
Subsidiaries to, furnish or cause to be furnished to Lender within 5 Business
Days after Borrower or any of its Subsidiaries shall have first become aware of
the same, a written notice identifying, and describing Borrower’s or such
Subsidiary’s proposed response to the commencement or institution of any legal
or administrative action, suit, proceeding or investigation by or against
Borrower or such Subsidiary in or before any court, governmental or regulatory
body, agency, commission or official, board of arbitration or arbitrator which
could reasonably be expected to have or result in a Material Adverse Effect on
Borrower or any Subsidiary. For the purposes of this Agreement, any such
litigation or other matter in which the sum in dispute is Two Hundred Fifty
Thousand Dollars ($250,000.00) or more will be deemed to be material.

 

6.6 Notice of Other Events.

 

(a) If (and on each occasion that) any Event of Default shall occur, Borrower
shall, promptly after becoming aware of the same, furnish Lender with a written
notice specifying the nature of such Event of Default and describing Borrower’s
proposed response thereto.

 

(b) Immediately upon Borrower first becoming aware of any of the following
occurrences, Borrower will notify Lender in writing of: (i) the business
failure, insolvency or bankruptcy of Borrower or any Subsidiary; (ii) the
rescission, cancellation or termination of, or the occurrence of a breach,
default or event of default under or with respect to any material agreement or
contract to which Borrower or any of its Subsidiaries is a party; or (iii) any
events of default under any material agreement of Borrower or any of its
Subsidiaries or any material violations of any laws, regulations, rules or
ordinances of any governmental or regulatory body.

 

6.7 Payment of Taxes and Other Claims. Borrower shall, and shall cause each of
its Subsidiaries to, pay and discharge promptly before interest and penalties
accrue, all taxes, assessments and other governmental charges or levies at any
time imposed upon it or upon its income, revenues or property, as well as all
claims of any kind (including claims for labor, material or supplies) which, if
unpaid, might by law reasonably be expected to become a lien, encumbrance, or
charge upon all or any part of its income, revenues or property.

 

 16 

 

 

6.8 Payment of Indebtedness. Borrower will duly and punctually pay or cause to
be paid the principal and interest on the Loan and all fees and other amounts
payable hereunder or under the Loan Documents as and when required by this
Agreement and the other Loan Documents.

 

6.9 Governmental Consents and Approvals.

 

(a) Borrower will obtain, and will cause each of its Subsidiaries to obtain, all
such approvals, consents, orders, authorizations and licenses from, give all
such notices promptly to, register, enroll or file all such agreements,
instruments or documents promptly with, and promptly take all such other action
with respect to, any Governmental Authority, regulatory agency or official or
any central bank or other fiscal or monetary authority, agency or official, as
may be required from time to time under any provision of any applicable law:

 

(i) for the performance by Borrower or such Subsidiary of any of its agreements
or obligations under the Notes, this Agreement or any other Loan Document to
which it is a party or for the payment by Borrower to Lender at its Head Office
of any sums which shall become due and payable by Borrower thereunder;

 

(ii) to ensure the continuing legality, validity, binding effect or
enforceability of the Notes or any other Loan Document;

 

(iii) to continue the proper operation of the business and operations of
Borrower.

 

6.10 Pension and Benefit Plans. Borrower will, and will cause each of its
Subsidiaries to, at all times meet the minimum funding requirements of ERISA
with respect to Borrower’s and each of its Subsidiaries’ employee benefit plans
subject to ERISA, if any; promptly after Borrower or any of its Subsidiaries
knows or has reason to know of the occurrence of any event which would
constitute a reportable event or prohibited transaction under ERISA, or that the
PBGC, Borrower or any of its Subsidiaries has instituted or will institute
proceedings to terminate an employee pension plan, deliver to Lender a
certificate of an authorized officer of Borrower setting forth details as to
such event or proceedings and the action which Borrower proposes to take with
respect thereto, together with a copy of any notice of such event which may be
required to be filed with the PBGC; and upon the request of Lender, furnish to
Lender (or cause the plan administrator to furnish Lender) a copy of the annual
return (including all schedules and attachments) for each plan covered by ERISA,
and filed with the Internal Revenue Service by Borrower or any of its
Subsidiaries, as applicable, not later than ten (10) days after such report has
been so filed. Borrower shall be permitted to voluntarily terminate employee
pension or benefit plans, so long as any such voluntary termination is done in
accordance with ERISA and does not result in a material liability or obligation
to Borrower.

 

 17 

 

 

6.11 Further Assurances. Borrower will execute, acknowledge and deliver, or
cause to be executed, acknowledged and delivered, any and all further assurances
reasonably requested by Lender from time to time in order to give full effect to
any of the Loan Documents.

 

6.12 Use of Proceeds. Borrower shall use all Loan proceeds only in the ordinary
course of its business.

 

6.13 Board of Directors. Within thirty (30) days of the Closing Date, the Board
of Directors of Borrower shall select a Chairman of the Board of Directors and a
Chairman of the Borrower’s Audit Committee. Cargile shall not be entitled to
serve as the Chairman of the Board of Directors of Borrower.

 

6.14 Acquisition of Margin Securities. Borrower shall not own, purchase or
acquire (or enter into any contract to purchase or acquire) any “margin
security” as defined by any regulation of the Federal Reserve Board as now in
effect or as the same may hereafter be in effect.

 

6.15 Payment of Claims; Encumbrances. Borrower shall, and shall cause each of
its Subsidiaries to, (i) keep the Collateral free of any lien, encumbrance,
charge or claim (other than the Permitted Liens and except for the liens and
encumbrances arising under the Loan Documents); and (ii) not encumber its
assets, whether now owned or hereafter acquired, or any portion thereof or
interest therein, permit any lien, levy, attachment or restraint to be made or
filed against its assets, whether now owned or hereafter acquired, or any
portion thereof or interest therein or permit any receiver or assignee for the
benefit of creditors to be appointed to take possession of its assets, whether
now owned or hereafter acquired, or any portion thereof.

 

6.16 Borrower’s Organizational Documents. Borrower shall not, and shall cause
each of its Subsidiaries not to, modify, amend or terminate any of Borrower’s or
any of its Subsidiaries’ Organizational Documents, or permit any of Borrower’s
or any of its Subsidiaries’ Organizational Documents to be modified, amended or
terminated, without the prior written consent of Lender. Lender’s consent to any
such modification, amendment or termination shall not be unreasonably withheld,
provided (a) that there shall be no Event of Default at the time of Borrower’s
request for such consent, and (b) the proposed modification, amendment or
termination does not (with the provision of notice or the passage of time, or
both) violate any provision of this Agreement.

 

6.17 Prohibition of Assignments, Transfers and Encumbrances. Without Lender’s
prior written consent, Borrower shall not, and shall cause each of its
Subsidiaries not to, directly or indirectly (i) except in the ordinary course of
business, sell, transfer, lease or otherwise dispose of all or any portion of
its assets or any interest therein; (ii) except for Permitted Liens, encumber,
hypothecate, create a security interest or create or permit any lien upon or
affecting the Collateral; (iii) assign, transfer or encumber any interest of
Borrower or any of its Subsidiaries under this Agreement or under any other Loan
Document, or delegate any of Borrower’s or any of its Subsidiaries’ duties or
obligations hereunder or thereunder; (iv) make any material change in its
capital structure; (v) change its name, consolidate with or merge into any other
Person or permit any other Person to merge into it; or (vi) enter into any
sale-leaseback transaction. Notwithstanding the foregoing, Borrower may in the
ordinary course of its business, engage in any project based business and any
exit activities in connection therewith shall not be deemed to be in violation
of this Loan Agreement, including this Section 6.17.

 

 18 

 

 

6.18 Prohibition of Other Indebtedness. Without Lender’s prior written consent,
Borrower shall not, and shall cause each of its Subsidiaries not to, directly or
indirectly, become or remain obligated for any indebtedness for borrowed money,
or for any indebtedness incurred in connection with the acquisition of any
property, real or personal, tangible or intangible, except: (i) indebtedness to
Lender, (ii) unsecured trade payables and accrued liabilities arising in the
ordinary course of Borrower’s business, (iii) any non-recourse project finance
loans incurred by any of its Subsidiaries that are special purpose vehicles
formed for project development, (iv) any indebtedness of the Company or its
Subsidiaries outstanding as of the date of this Agreement. Notwithstanding
anything herein to the contrary, no later than May 31, 2018, Borrower shall (a)
obtain a full lien release from Wells Fargo Bank with respect to the lien on all
of Lender’s assets granted pursuant to the credit card agreement between Wells
Fargo Bank and (b) provide Lender evidence of such lien release and diligently
pursue the appropriate filing of such lien release.

 

6.19 Loans, Acquisitions, Guaranties, Affiliate Transactions. Without Lender’s
prior written consent, Borrower shall not, and shall cause each of its
Subsidiaries not to, directly or indirectly, (i) make any loan, investment,
advance or extension of credit to any Person other than in the ordinary course
of business, (ii) purchase, create or acquire all or substantially all of the
properties or assets of any other Person or any Capital Securities of any other
Person, (iii) incur any obligation as surety or guarantor, other than in the
ordinary course of business, (iv) enter into any transaction with an Affiliate
that is not on terms and conditions as favorable to Borrower as would be
obtainable in a transaction with a Person that is not an Affiliate or (v)
subordinate any indebtedness due it from any Person to indebtedness of other
creditors of such Person.

 

6.20 Dividends; Distributions. Without Lender’s prior written consent, Borrower
shall not, and shall cause each of its Subsidiaries not to, pay any Dividends on
its Capital Securities.

 

6.21 Expenses; Taxes; Indemnity.

 

(a) Borrower agrees to pay or cause to be paid, and to save Lender harmless
against liability for the payment of, all reasonable and documented
out-of-pocket costs and expenses (including but not limited to reasonable fees
and expenses of counsel) (i) incurred by Lender arising from or relating to this
Agreement, the Loan Documents and all related due diligence and travel,
including, without limitation, the negotiation, preparation, execution and
delivery of this Agreement and the other Loan Documents, provided, however, that
in no event shall such payment by Borrower exceed Thirty-Five Thousand Dollars
($35,000), (ii) incurred by Lender arising from or relative to the
administration or performance of this Agreement and the other Loan Documents or
any requested amendments, modifications, supplements, waivers or consents
(without regard to whether any of the same is ultimately entered into or
granted) to this Agreement or any Loan Document and (iii) reasonably incurred by
Lender in connection with the enforcement or preservation of rights under this
Agreement or any other Loan Document.

 

 19 

 

 

(b) Borrower hereby agrees to pay all stamp, document, transfer, recording,
filing, registration, search, sales and excise fees and taxes and all similar
impositions (excluding taxes on the overall net income or gross receipts of
Lender) now or hereafter determined by Lender to be payable in connection with
this Agreement or any other Loan Document or any other documents, instruments or
transactions pursuant to or in connection herewith or therewith, and Borrower
agrees to save Lender harmless from and against any and all present or future
claims, liabilities or losses with respect to or resulting from any omission to
pay or delay in paying any such fees, taxes or impositions. All payments of the
Term Loan shall be made by Borrower to Lender free and clear of and without
deduction or withholding for or on account of any taxes whatsoever, withholdings
or other deductions. If any taxes are required to be withheld or paid, then the
Borrower shall pay such taxes to the applicable taxing authority and Borrower
shall send the original or a certified copy of the receipt evidencing such tax
payment, within thirty (30) days of the payment date to the Lender. Borrower
shall pay and indemnify and hold the Lender harmless from and against, any taxes
that may at any time be asserted in respect of the Term Loan.

 

(c) Borrower hereby agrees to reimburse and indemnify Lender and each of its
officers and directors (collectively, the “Indemnified Parties”) from and
against any and all documented losses, liabilities, claims, damages, expenses,
obligations, penalties, actions, judgments, suits, costs or disbursements of any
kind or nature whatsoever (including, without limitation, the fees and
disbursements of counsel for such Indemnified Party in connection with any
investigative, administrative or judicial proceeding commenced or threatened,
whether or not such Indemnified Party shall be designated a party thereto) that
may at any time be imposed on, asserted against or incurred by such Indemnified
Party as a result of, or arising out of, or in any way related to or by reason
of, this Agreement or any other Loan Document or any transaction from time to
time contemplated hereby including, without limitation, with respect to any
Hazardous Materials or a violation of Environmental Laws, but excluding (i) any
such losses, liabilities, claims, damages, expenses, obligations, penalties,
actions, judgments, suits, costs or disbursements resulting solely from the
gross negligence or willful misconduct of such Indemnified Party, as finally
determined by a court of competent jurisdiction; and (ii) any consequential,
indirect, incidental, punitive or lost profits or revenues.

 

6.22 Pension or Profit Sharing Plans. Borrower shall not, and shall cause each
of its Subsidiaries not to, allow any fact, condition or event to occur or exist
with respect to any employee pension or profit sharing plan established or
maintained by Borrower or any of its Subsidiaries which might reasonably be
expected to constitute grounds for termination of any such plan or for the court
appointment of a trustee to administer any such plan; or permit any such plan to
be the subject of termination proceedings (whether voluntary or involuntary)
which may reasonably be expected to result in a liability of Borrower or any of
its Subsidiaries to the PBGC which, in the reasonable opinion of Lender, could
reasonably be expected to have a Material Adverse Effect.

 

 20 

 

 

6.23 Field Audits. Borrower agrees that Lender may conduct audits of Borrower,
its Subsidiaries and their operations, the results of which shall be reasonably
satisfactory to Lender, and the costs of which shall be paid by Borrower. Such
audits will be conducted no more than one (1) time per calendar year absent an
Event of Default. Lender may conduct a field examination of the Collateral at
Borrower’s expense, no more than one (1) time per year absent an Event of
Default.

 

6.24 Collateral. Borrower shall maintain the Collateral (as defined in the
Security Agreement) in accordance with all recommend manufacturer
specifications, as applicable, and applicable law. Borrower shall replace any
parts or equipment comprising the Collateral in a timely manner, and with new
parts and/or equipment of the same brand and model whenever possible or parts
and/or equipment of a higher quality.

 

6.25 Change in Control. Borrower shall not consummate a Change in Control
without causing all Obligations that are then due and owing to be paid at or
prior to the closing thereof.

 

6.26 Lender’s Board Member. Lender shall have the option at any time to
designate another individual to replace Lender’s Designee on Borrower’s Board of
Directors; provided however, such right shall terminate when all Obligations
have been satisfied in full and Lender shall thereafter have no further
obligation to maintain Lender’s Designee on Borrower’s Board of Directors after
all Obligations have been satisfied in full.

 

6.27 Landlord Waivers. Borrower shall obtain and deliver to Lender no later than
May 31, 2018 a Landlord Waiver in a form reasonably acceptable to Lender from
the landlord of the property leased by Borrower located at 1030 Winding Creek
Road, Suite 100, Roseville, California. With respect to all of the other
Locations (as defined in Section 5.10) leased by Borrower, Borrower shall make
commercially reasonable efforts to obtain and deliver to Lender Landlord Waivers
in forms reasonably acceptable to Lender from the landlords of all such other
Locations.

 

ARTICLE 7.
DEFAULTS AND REMEDIES

 

7.1 Events of Default. Any of the following events shall constitute an “Event of
Default” under this Agreement:

 

(a) Borrower shall default in the payment of any sum which is or becomes due and
payable under this Agreement, any Note or any other Loan Document.

 

(b) Any material representation or warranty made by Borrower or any of its
Subsidiaries in this Agreement or in any certificate or document furnished under
the terms of this Agreement shall prove untrue in any material respect.

 

(c) Borrower, any of its Subsidiaries or any of the persons other than Lender
designated herein shall fail to observe or perform any other condition, covenant
or agreement of Borrower or such Subsidiary set forth in this Agreement which is
reasonably likely to result in a Material Adverse Effect and which failure is
not cured within five (5) business days after receipt of written notice from
Lender.

 

 21 

 

 

(d) Borrower or any of its Subsidiaries shall default in the performance of any
of its obligations under any other Loan Document to which Borrower or such
Subsidiary is a party, and such default shall not be cured or remedied by
Borrower or such Subsidiary within any applicable period of grace or cure with
respect thereto.

 

(e) Default in the payment of any other obligation of Borrower or any of its
Subsidiaries for borrowed money, or in the observance or performance of any
conditions, covenants or agreements related or given with respect to any
obligations for borrowed money, except for non-recourse project finance loans by
any of its Subsidiaries that are special purpose vehicles formed for project
development, sufficient to permit the holder thereof to accelerate the maturity
of such obligation, including, without limitation, obligations of Borrower or
such Subsidiary to Lender.

 

(f) Judgment(s) for the payment of money in excess of the sum of One Hundred
Fifty Thousand Dollars ($150,000.00) in the aggregate shall be rendered against
Borrower or any of its Subsidiaries and such judgment(s) shall remain unpaid,
unvacated, unbonded or unstayed by appeal or otherwise for a period of thirty
(30) consecutive days from the date of its entry and such judgment is not
covered by insurance from a solvent insurer who is defending such action without
reservation of rights.

 

(g) Borrower or any of its Subsidiaries (i) shall admit in writing the inability
to pay its or his debts as they become due and payable; or (ii) shall make an
assignment for the benefit of creditors; or (iii) shall be adjudicated a
bankrupt; or (iv) shall file a voluntary petition in bankruptcy or effect a plan
or other arrangement with creditors; or (v) shall have applied for, or permitted
the appointment of, a receiver or trustee or custodian for all or substantially
all of the property or assets of Borrower or such Subsidiary, or a trustee,
receiver or custodian shall have been appointed for all or substantially all of
the property or assets of Borrower or any of its Subsidiaries who shall not have
been discharged within sixty (60) days after the date of his appointment.

 

(h) Borrower shall dissolve or merge with or into any entity, or Borrower or any
of its Subsidiaries shall dispose of all or any material portion of its assets;
provided that the disposition of all or any material portion of its assets by
any of its Subsidiaries formed as special purpose vehicles for project
development shall not be deemed to be an Event of Default under this Section
7.1(h).

 

(i) The occurrence of any “reportable event”, as defined in ERISA, which (i) is
determined to constitute grounds for (A) termination by the PBGC of any pension
plan of Borrower or any of its Subsidiaries or (B) the appointment by the
appropriate United States District Court of a trustee to administer such plan
and (ii) is reasonably likely to result in a Material Adverse Effect, and (iii)
such reportable event is not corrected and such determination is not revoked
within thirty (30) days after (A) notice thereof has been given to the plan
administrator, Borrower or such Subsidiary; or (B) the institution of
proceedings by the PBGC to terminate any such pension plan or to appoint a
trustee to administer such plan; or (C) the appointment of a trustee by the
appropriate United States District Court to administer any such pension plan.

 

 22 

 

 

(j) Any breach or default by Borrower of any term or condition under any swap
agreement, interest rate protection agreement, derivatives agreement, or similar
agreements now or hereafter entered into by Borrower with Lender or any
Affiliate of Lender.

 

(k) The occurrence of any event which Lender determines, in the exercise of its
reasonable discretion, would reasonably be expected to have a Material Adverse
Effect.

 

(l) A Change in Control.

 

7.2 Certain Remedies.

 

(a) If any Event of Default shall occur and be continuing:

 

(i) Lender may, by giving notice to Borrower, declare all of the Obligations,
including the entire unpaid principal balance of the indebtedness evidenced by
the Notes, all interest accrued thereon and any and all other sums payable by
Borrower under this Agreement (including but not limited to any Exit Fee if
applicable), the Notes or any other Loan Document, to be immediately due and
payable. Thereupon, all of such Obligations which are not already due and
payable shall forthwith become absolutely and unconditionally due and payable,
without presentment, demand, protest or any further notice or any other
formalities of any kind, all of which are hereby expressly and irrevocably
waived. Any commitment or obligation, if any, on the part of Lender to make
loans or otherwise extend credit to or in favor of Borrower shall immediately
terminate.

 

(ii) Lender may proceed to protect and enforce all or any of its rights,
remedies, powers and privileges under this Agreement, the Notes or any other
Loan Document by action at law, suit in equity or other appropriate proceedings,
whether for specific performance of any covenant contained.

 

(b) Upon the occurrence and at any time during the continuance or existence of
an Event of Default under Section 7.1(g) of this Agreement, then the Obligations
and all indebtedness then outstanding thereunder shall automatically become
immediately due and payable without any notice by Lender to Borrower and any
commitment or obligation, if any, on the part of Lender to make loans or
otherwise extend credit to or in favor of Borrower shall immediately terminate.
Further, upon the occurrence or at any time during the continuance or existence
of any default hereunder, Lender may collect, deal with and dispose of all or
any part of any security in any manner permitted or authorized by the Delaware
Uniform Commercial Code or other applicable law (including public or private
sale), and after deducting expenses (including, without limitation, reasonable
attorneys’ fees and expenses), Lender may apply the proceeds thereof in part or
full payment of any of the Obligations, whether due or not, in any manner or
order Lender elects. In addition to the foregoing, upon the occurrence and at
any time during the continuance or existence of any default hereunder, Lender
may exercise any and all rights available to it under the Loan Documents or by
application of law.

 

 23 

 

 

7.3 No Implied Waiver; Rights Cumulative. No delay by Lender in exercising any
right, remedy, power or privilege hereunder or under any other Loan Document, or
available to it at law or in equity, shall impair, prejudice or constitute a
waiver of any such right, remedy, power or privilege or be construed as a waiver
of (or acquiescence to) any Event of Default. No right, remedy, power or
privilege conferred on or reserved to Lender under any of the Loan Documents, in
equity or at law is intended to be exclusive of any other right, remedy, power
or privilege which may then be, or may thereafter become, available to Lender.
All rights, remedies, powers and privileges available to Lender shall be
cumulative; any of the same may be exercised at such time or times and in such
order and manner as Lender shall (in its sole discretion) deem expedient.

 

ARTICLE 8.
MISCELLANEOUS PROVISIONS

 

8.1 Consent or Approval.

 

(a) In all instances in which Lender’s approval of or consent to any item,
matter or circumstance is contemplated by the terms of this Agreement or any
other Loan Document, such approval or consent or the exercise of such judgment
shall (unless otherwise specified) (i) be within the absolute discretion of
Lender, and (ii) be expressed only by a specific writing intended for such
purpose and signed by Lender.

 

(b) Lender shall not, by reason of its consent or approval of any item or matter
submitted to it, be deemed to have assumed or undertaken any responsibility or
obligation for the adequacy, accuracy, completeness, efficacy, form or content
of any such matter or item.

 

8.2 Duration. This Agreement shall continue in full force and effect and the
duties, covenants, and liabilities of Borrower hereunder and all the terms,
conditions, and provisions hereof relating thereto shall continue to be fully
operative until all Obligations have been satisfied in full, provided, however
that notwithstanding the provisions of this Section, the Loan shall be due and
payable as set forth in the this Agreement and in the Notes.

 

8.3 Survival of Representations. All representations and warranties made by or
on behalf of Borrower in this Agreement or any other Loan Document shall be
deemed to have been relied upon by Lender notwithstanding any investigation
which may be made by Lender. All such representations and warranties shall
survive the closing of the transactions described herein and the disbursement of
the proceeds of the Loan until all of the Obligations shall have been fully,
finally and indefeasibly paid in full.

 

8.4 Binding Effect. This Agreement shall inure to the benefit of and be binding
upon Borrower, Lender, and their respective successors and assigns; provided,
however, that this Agreement and the Loan may not be assigned by Borrower
without the consent of Lender but may be assigned by Lender without the consent
of Borrower.

 

8.5 Counterparts. This Agreement may be executed in any number of counterparts
(including by electronic delivery of signed signature pages) and by different
parties in separate counterparts, each of which counterparts, when so executed
and delivered, will be deemed to be an original and all of which counterparts,
taken together, will constitute one and the same agreement.

 

 24 

 

 

8.6 Notices. Except for any notice required under applicable law to be given in
another manner, all notices, requests, consents, demands, or other
communications required or permitted to be given pursuant to this Agreement
shall be deemed sufficiently given when delivered either (i) personally with a
written receipt acknowledging delivery, or (ii) three (3) Business Days after
the posting thereof by United States first class, registered or certified mail,
return receipt requested, with postage fee prepaid and addressed to the
following:

 

  If to Lender: CrowdOut Capital, LLC     Attn: Brian Gilmore, President    
1010 Land Creek Cove, Suite 150     Austin, Texas 78746         With a copy to:
Ewing & Jones, PLLC     Attn: Randolph Ewing     6363 Woodway, Suite 1000    
Houston, Texas 77057         If to Borrower: Sunworks Inc.     Attn: Chief
Financial Officer     1030 Winding Creek Road, Suite 100     Roseville, CA 95678
        With a copy to: Sichenzia Ross Ference Kesner LLP     Attn: Gregory
Sichenzia     1185 Avenue of the Americas, 37th Floor     New York, NY 10036

 

Any Party, at any time, may designate additional or different addresses for
subsequent notices or communication by furnishing notice to the other Party in
the manner described above.

 

8.7 Waiver of Jury Trial. AFTER HAVING THE OPPORTUNITY TO CONSULT WITH LEGAL
COUNSEL, AND FOR THEIR MUTUAL BENEFIT, BORROWER AND LENDER HEREBY EXPRESSLY
WAIVE ANY RIGHT TO A TRIAL BY JURY IN CONNECTION WITH ANY DISPUTE WHICH MAY
ARISE UNDER OR IN CONNECTION WITH THIS AGREEMENT.

 

8.8 Entire Agreement. This Agreement, together with other Loan Documents, and
that certain Confidentiality Agreement dated as of March 23, 2018 constitute the
entire agreement between Borrower and Lender with respect to the making and
funding of the Loan, and no representations or agreements, express or implied,
have been made to or with Borrower not herein or therein contained. This
Agreement shall not be amended or modified, nor may any of its terms or
conditions be waived, except by an instrument in writing duly executed by Lender
and Borrower. Lender represents that there are no agreements with Cargile and/or
Short, the holders of the Subordinated Notes, except for the Loan Documents.

 

 25 

 

 

8.9 Jurisdiction; Governing Law. This Agreement shall be governed by and
construed, interpreted and enforced in accordance with the internal, substantive
laws of the State of Texas, without giving effect to conflicts of laws
principles. The parties voluntarily and irrevocably submit to the jurisdiction
of the courts of the State of Texas located in Travis County, Texas, and the
Federal Courts of the United States of America located in Travis County, Texas,
over any dispute between or among the parties related to or arising out of this
Agreement, and each party irrevocably agrees that all such claims in respect of
such dispute shall be heard and determined exclusively in such courts. The
parties hereby irrevocably consent to the jurisdiction of such courts and hereby
waive, to the fullest extent permitted by law, any objection which they may now
or hereafter have to the venue of such dispute related to or arising out of this
Agreement brought in such court or any defense of inconvenient forum for the
maintenance of such dispute. Each party agrees that a judgment in any such
dispute may be enforced in other jurisdictions by suit on the judgment or in any
other manner provided by law. Notwithstanding anything to the contrary contained
herein or in any Loan Document, Lender may bring suit and otherwise make filings
in any jurisdiction in which the Collateral is located to enforce its rights
pursuant to this Agreement or the Security Agreement.

 

8.10 Headings. Paragraph headings used in this Agreement are intended for
convenience of reference only, and shall not be deemed to alter, affect or limit
the meaning of any provision of this Agreement.

 

8.11 Severability. If any provision of this Agreement, or the application of any
provision to any person or circumstance, shall be invalid or unenforceable to
any extent, the balance of this Agreement and the application of all provisions
of this Agreement to all other persons and circumstances shall not be affected
thereby; each provision of this Agreement shall remain valid and enforceable to
the fullest extent permitted by law.

 

8.12 Relationship. The relationship between Borrower and Lender is strictly
contractual in nature, and is governed entirely by this Agreement and the other
Loan Documents. Nothing contained in this Agreement, and no action which Lender
may take hereunder or in respect of the Loan, will create any agent,
partnership, co-venture or joint venture between Borrower and Lender or will
make Lender liable in any manner to any party dealing with Borrower.

 

8.13 Press Releases. Each party consents to the publication by the other party
of press releases and advertising material relating to the Loan using the other
party’s name, logo or trademark; provided, however that each party shall provide
a draft reasonably in advance of any press release or advertising material to
the other party for review, comment and approval prior to the publication
thereof.

 

8.14 Amendments; Waivers. Borrower covenants and agrees that any decision with
respect to any amendments, waivers and enforcement of Lender’s rights under the
Loan Agreement and any other Loan Document shall be made independently of the
holders of the Subordinated Notes.

 

8.15 Patriot Act. Borrower and each of its Subsidiaries is not (or will not be)
a person with whom Lender is restricted from doing business under regulations of
the Office of Foreign Asset Control (“OFAC”) of the Department of the Treasury
of the United States of America (including, those Persons named on OFAC’s
Specially Designated and Blocked Persons list) or under any statute, executive
order (including, the September 24, 2001 Executive Order Blocking Property and
Prohibiting Transactions With Persons Who Commit, Threaten to Commit, or Support
Terrorism), or other governmental action and is not and shall not engage in any
dealings or transactions or otherwise be associated with such persons. In
addition, Borrower hereby agrees to provide to Lender with any additional
information that Lender deems necessary from time to time in order to ensure
compliance with all applicable Laws concerning money laundering and similar
activities.

 

[Remainder of Page Intentionally Left Blank]

 

 26 

 

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed and
delivered of the day and year first set forth above.

 

  BORROWER:       Sunworks Inc.,   a Delaware corporation         By: /s/ Paul
McDonnel   Name:  Paul McDonnel   Title: Chief Financial Officer         LENDER:
      CrowdOut Capital, LLC,   a Texas limited liability company         By: /s/
Brian Gilmore     Brian Gilmore, President

 

[Signature Page to Loan Agreement]

 

   

 

 



